 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   PROKOPIEV, ALEXEI BORIS                    Case No. SACV 18-01315-PA (AFM)
12
                        Petitioner,
                                                ORDER DISMISSING PETITION
13
           v.                                   AS MOOT
14
     THOMAS HOMAN, et al.,
15

16                      Respondents.

17

18
           Petitioner, who is subject to a final order of removal, filed a Petition for Writ

19
     of Habeas Corpus by a Person in Federal Custody pursuant to 28 U.S.C. § 2241. At

20
     the time he filed the petition, petitioner was in custody of the United States

21
     Immigration and Customs Enforcement (“ICE”). The petition challenges

22
     petitioner’s continued detention by ICE pending his removal.

23
           Respondent filed a response to the petition arguing that it should be

24
     dismissed as moot and attaching documentation showing that on September 4,

25
     2018, petitioner was released from custody on an order of supervision. (ECF No.

26
     5.) The Court provided petitioner to and including October 2, 2018 within which to

27
     file a response addressing respondent’s argument. As of the date of this order,

28
     petitioner has neither filed a response nor requested additional time within which to
 1   do so.
 2            Federal court jurisdiction is limited to adjudication of actual cases and live
 3   controversies. Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990); North
 4   Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam). A petition for a writ of
 5   habeas corpus becomes moot when a prisoner who requests release from custody is
 6   released before the court has addressed the merits of the petition. Lane v. Williams,
 7   455 U.S. 624, 631 (1982); see Spencer v. Kemna, 523 U.S. 1, 7 (1998) (“Once a
 8   convict’s sentence has expired, however, some concrete and continuing injury other
 9   than the now-ended incarceration or parole – some ‘collateral consequence’ of the
10   conviction – must exist if the suit is to be maintained.”).
11            In this petition, petitioner seeks an order releasing him from detention under
12   an order of supervision pending his removal. (ECF No. 1 at 7.) Because petitioner
13   already has been released from custody, there is no additional relief that this Court
14   could grant petitioner. Accordingly, the petition is dismissed without prejudice as
15   moot. See Abdala v. I.N.S., 488 F.3d 1061, 1064 (9th Cir. 2007) (“a petitioner’s
16   release from detention under an order of supervision ‘moot[s] his challenge to the
17   legality of his extended detention’”); Hong v. Mukasey, 2008 WL 821533, at *2
18   (C.D. Cal. Mar. 26, 2008) (because petitioner was released on supervision, petition
19   seeking release from detention pending removal was moot).
20            IT IS SO ORDERED.
21

22   DATED: October 9, 2018
23
                                              ____________________________________
24                                                     PERCY ANDERSON
                                                UNITED STATES DISTRICT JUDGE
25

26

27
28

                                                 2
